                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

LINDA EASTER                                                                         PLAINTIFF

v.                                  No. 4:17CV00361 JLH

ARKANSAS CHILDREN’S HOSPITAL                                                      DEFENDANT

                                         JUDGMENT

       Pursuant to the Opinion and Order entered separately today, judgment is entered in favor of

Arkansas Children’s Hospital on the claims of Linda Easter. The complaint of Linda Easter is

dismissed with prejudice.

       IT IS SO ORDERED this 3rd day of October, 2018.



                                                    ________________________________
                                                    J. LEON HOLMES
                                                    UNITED STATES DISTRICT JUDGE
